Citation Nr: 0020948	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension and coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 1995 and January 1997 rating 
decisions of the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC).  In June 1995, the M&ROC denied entitlement to 
service connection for residuals of dental trauma.  In 
January 1997, the M&ROC denied entitlement to service 
connection for a cardiovascular disorder, including 
hypertension and heart disease.

In June 2000, the appellant had a hearing before the Board 
Member rendering this decision.  He submitted additional 
records at that time, and initial consideration by the M&ROC 
was waived.  See 38 C.F.R. § 20.1304(c) (1999).

The Board notes that in a March 1999 rating decision, the 
M&ROC continued the 10 percent evaluation for residuals of a 
head injury, denied reopening the claim for service 
connection for a skull fracture, and denied service 
connection for hoarseness and/or vocal cord lesions as 
secondary to the service-connected residuals of a head 
injury.  Additionally, in a May 2000 rating decision, the 
M&ROC granted service connection for hearing loss and 
tinnitus and assigned noncompensable and 10 percent 
evaluations respectively.  The appellant has not appealed 
either of these decisions, and thus these issues are not 
currently on appeal.  See Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  



FINDINGS OF FACT

1.  Competent evidence of dental trauma in service is not of 
record.

2.  Competent evidence of a nexus between a current dental 
disorder and the injury in service is not of record.

3.  A cardiac disorder, to include hypertension or coronary 
artery disease, was not shown in service or within one year 
following service.

4.  Competent evidence of a nexus between the diagnoses of 
cardiac disorders, including hypertension and coronary artery 
disease, and service is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of dental 
trauma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a cardiovascular 
disorder, to include hypertension and coronary artery 
disease, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that service connection is warranted for 
residuals of dental trauma and a cardiovascular disorder.  He 
states that when he fell off the scaffolding in service and 
sustained injuries, it included an injury to his teeth, which 
eventually caused the removal of additional teeth.  The 
appellant asserts that after the incident, his heart beat was 
monitored, and that the service medical records show it was 
erratic.  He feels this was the beginning of his heart 
disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
cardiovascular-renal disease, including hypertension, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  With a "chronic disease," such as 
cardiovascular-renal disease, to include hypertension, 
service connection may be warranted when the disease is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Board notes that the appellant has not claimed that 
dental trauma or the cardiovascular disorder arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) (West 1991) is not warranted.

Service medical records reveal that at entrance, clinical 
evaluation of the heart and blood vessels was normal.  Blood 
pressure was 140/74 (systolic/diastolic).  In his dental 
record at entrance, it was noted that tooth numbers 1, 3, 13, 
16, 17, and 32 were missing.

In May 1954, the appellant fell off a painting scaffold and 
hit his face on the deck.  The examiner noted he was bleeding 
from his nose and was confused and restless.  He stated the 
appellant had no discernable fractures and no blood from the 
ears or mouth.  The examiner noted the appellant had a 
bruised left shoulder that had good movement.  His blood 
pressure was 134/86.  The preliminary diagnosis was 
concussion with possible skull fracture.  The examiner noted 
the appellant was being sent for observation and additional 
tests.

In a separate May 1954 clinical record, it was noted the 
appellant had abrasions of the left frontal region and 
ecchymosis and edema of the left eyelid with subscleral 
hemorrhages.  The examiner stated that examination of the 
chest was negative, as was the heart.  Skull x-rays were 
negative for fracture.  A dental consultation revealed 
paresthesia, anterior and superior, of the alveolar nerve on 
the right side.  Clinical records indicate normal blood 
pressure readings except for one reading of 136/118 on the 
afternoon of hospital admission.

A clinical record, dated May 1954, states "Dental soft 
diet."

In a letter sent to his mother in May 1954, the appellant 
informed her that he had fallen and had sustained a brain 
concussion.  He stated he had had a few teeth knocked out.  
The appellant also stated that when he woke up from the 
concussion, he was still "spitting out teeth."

At separation in October 1954, clinical evaluations of the 
appellant's mouth, heart, and vascular system were normal.  
His blood pressure was 118/86.  Dental examination revealed 
that tooth numbers 3, 13, 17, and 32 were missing.  The 
examiner stated, "None" as to whether there was a dental 
defect or disease, 

A May 1986 VA outpatient treatment report shows a blood 
pressure reading of 128/98.  After sitting for 10 minutes, 
his blood pressure was 120/82.

A February 1991 VA hospital record shows the appellant 
reported he had had, approximately one month earlier, an 
episode of palpitation, where his heart had been beating 
rather forcefully.  He stated he had seen a nurse locally and 
that his blood pressure and pulse were normal.  He currently 
denied shortness of breath and had no pain, pressure, or 
tightness in his chest.  Examination of the heart was regular 
with no murmurs, rubs, or gallops.  No diagnosis related to 
the cardiovascular system was entered.  He also gave a 
history of falling aboard ship and loosening several teeth 
which had since come out.  He had several absent teeth on 
examination.

An October 1992 private medical record shows the appellant's 
blood pressure was 162/92.  The examiner noted that his blood 
pressure was usually 120/80.  Examination of the heart and 
lungs was clear.

A January 1994 VA outpatient treatment report reveals that 
blood pressure was 130/88.  A September 1994 report noted a 
history of high blood pressure.  An April 1995 treatment 
report shows that blood pressure was 142/102.  Examination of 
the heart revealed sinus with occasional extra systole.  The 
examiner entered a diagnosis of hypertension.  A May 1995 VA 
chest x-ray revealed a normal-sized heart.

The appellant underwent a VA examination in June 1995.  He 
reported a history of high blood pressure and irregular heart 
rate, which he stated he was being treated for at VA.  His 
blood pressure was 160/90.  The examiner entered diagnoses of 
high blood pressure, essential type, and cardiac 
irregularity.

Private dental treatment records from 1977 to 1996 reflect 
multiple tooth extractions and include an October 1995 
private medical finding that the appellant's military records 
had been reviewed and indicated "no relationship" with the 
accident in service to the existing dental problems.

In November 1995, the appellant was hospitalized at a VA 
facility with paroxysmal atrial fibrillation and symptomatic 
bradycardia.  A pacer was implanted at that time.  The 
relevant discharge diagnoses were sick sinus syndrome, status 
post pacemaker placement, hypertension, and coronary artery 
disease.

In December 1996, the appellant was hospitalized for heart 
problems.  The relevant discharge diagnoses were 
arteriosclerotic heart disease with tight stenosis of the 
distal posterior descending artery and sick sinus syndrome 
with permanent transvenous pacemaker.

In 1998 the appellant submitted an undated later from a 
fellow serviceman.  The fellow serviceman stated he had been 
there when the appellant had fallen down off the scaffolding.  
He stated he saw the appellant hit a locker door before 
landing on the ground.  He noted the appellant had knocked 
some of his teeth loose at that time.  

In June 1998, the appellant had an M&ROC hearing.  He 
testified that after the accident in service, he could not 
get his mouth open.  He stated his teeth loosened from the 
fall and he was told to wait and see if his loosened teeth 
tightened up.  The appellant stated he eventually had to have 
the loosened teeth extracted in 1986.

As for his claim for a cardiovascular disorder, the appellant 
asserted he had been diagnosed with sick sinus syndrome, 
which would make his heart flutter.  He noted he had the same 
condition in service based upon service medical records.  The 
appellant stated that based upon these charts that were done 
in service, he had the same fluttering of the heart and thus 
attributed his current cardiovascular disorder to service.  
He stated the first time he was diagnosed with a heart 
disorder was either 1995 or 1996.

The appellant's spouse stated they had met after he had had 
the accident in service.  She noted he complained about his 
teeth at that time.

In a June 2000 letter, Dr. Willard C. Fisher stated he had 
seen the appellant earlier that month and that the appellant 
had asked him for an opinion regarding the cause of his 
missing teeth, numbers 14, 18, and 19.  Dr. Fisher stated due 
to the lack of pre-extraction x-rays, it was virtually 
impossible to determine the reason for the extraction or to 
determine the condition of the teeth at the time of the May 
1954 accident.

Dr. Fisher noted that he had found no mention in the military 
records of the appellant's dental condition after the 
accident except for paresthesia on the right side.  He noted 
this finding would be consistent with the injury the 
appellant had incurred.  However, Dr. Fisher stated the 
missing teeth, with which the appellant was concerned, were 
on the left side and would not have been affected by the 
paresthesia.

At the June 2000 hearing before this Board Member, the 
appellant testified that the fall had loosened his teeth.  He 
stated he had been informed that they were going to try to 
let his teeth reseat, and thus they did not pull any teeth at 
that time.  The appellant stated he lost his first tooth in 
approximately 1981.  He noted he did not remember whether the 
physician had stated why the tooth had to be taken out.  The 
appellant stated that since service, he had had a lot of 
difficulty with the left side of his mouth.

As to his cardiovascular disorder, the appellant stated he 
believed he incurred it in service because there were service 
medical records which show an erratic heart beat following 
his accident in service.  He stated he felt it was similar to 
what he had now, and concluded that what he had in service 
was what he had now.  The appellant noted he had not been 
diagnosed with hypertension in service and that it had been 
first diagnosed in the late 1980's or early 1990's.  He 
stated that no doctor had told him that his current heart 
problem was related to service.

The appellant testified the accident had changed his life.  
He described feeling frustrated about not being able to do 
the physical activities he had done prior to the accident.  
He noted he had lost coordination as a result of the 
accident.

I.  Residuals of dental trauma

The Board notes the M&ROC has adjudicated the appellant's 
claim for service connection for residuals of dental trauma 
as a previously denied claim.  The Board disagrees.

The M&ROC denied service connection for residuals of dental 
trauma in a June 1995 decision, and notified the appellant of 
the decision in September 1995.  The Board notes that the 
letter notifying the appellant of the decision is not of 
record.  However, the appellant submitted a letter in 
December 1995, stating he had received the RO's September 
1995 decision, which had denied service connection for 
residuals of dental trauma.  Thus, due to the appellant's 
acknowledgment of receipt of the September 1995 notification, 
the Board finds that the appellant was notified of the 
decision.

In the December 1995 letter, the appellant stated, "I would 
like you to reopen and reconsider my claim for dental injury 
. . . ."  The Board finds that such statement, written 
within three months of receiving the notification of the 
denial of service connection for residuals of dental trauma, 
may be construed as a notice of disagreement as to the denial 
of service connection for residuals of dental trauma.  
Accordingly, the Board will adjudicate the claim as an 
original claim for service connection.

The appellant is seeking service connection for residuals of 
dental trauma so that he may receive dental treatment at VA 
expense or at VA facilities.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(e) (1999).  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  See 38 C.F.R. § 17.161(c) (1999) (formerly 
38 C.F.R. § 17.123(c) (1995)).

The veteran alleges that he sustained dental trauma when he 
fell off the scaffolding in service.  He states that due to 
this injury, three of his teeth loosened and in the 1980's, 
he had to have them removed.

After careful review of the evidence of record, the Board 
finds that the appellant's claim for service connection for 
residuals of dental trauma is not well grounded.  See Caluza, 
7 Vet. App. 498.  

The Board notes that the service medical records are silent 
for dental trauma in service.  The appellant is competent to 
state his mouth and teeth hurt after the accident in service.  
The service medical records, however, do not substantiate 
his, or his fellow serviceman's, allegation of dental trauma.  
When examined at that time of the accident, the examiner 
reported a finding of paresthesia, anterior and superior, of 
the alveolar nerve on the right side.  There was no finding 
related to the appellant's teeth.  At separation, the 
examiner stated there was no dental defect or disease, and 
examination showed no missing teth other than those shown 
missing on the service entrance examination.

Additionally, in the October 1995 private medical record, the 
examiner stated he had reviewed the appellant's military 
records and that there was "no relationship" with the 
accident in service and the existing dental problems.  Such 
statement is against the appellant's claim of having 
sustained dental trauma in service which had caused 
additional teeth to be extracted.

Finally, in the June 2000 letter, Dr. Fisher stated there was 
no evidence in the service medical records of a dental 
condition after the accident except the finding of 
paresthesia.  He noted the teeth the appellant was concerned 
with were on the left side of his mouth and that they would 
not have been affected from the right side paresthesia.  
Thus, Dr. Fisher's statement does not establish that any 
current dental disorder is related to service.  Although 
paresthesia was found at that time, the examiner found at 
separation that there was no residual dental disease or 
defect.  Therefore, the Board finds that the appellant has 
not submitted a well-grounded claim for service connection 
for residuals of dental trauma.

The appellant has asserted and testified he sustained dental 
trauma in service, which had caused three additional teeth to 
be pulled.  He has stated he feels that the report of a 
"dental soft diet" in the service medical records is 
indicative of his having sustained dental trauma.  However, 
it has not been shown that he possesses the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").

Additionally, the Board notes that the appellant asserted at 
the June 2000 hearing that there must have been a mistake in 
the service medical record wherein the examiner reported that 
the veteran had paresthesia, anterior and superior, of the 
alveolar nerve on the right side, as he had landed on his 
left side.  Without a medical opinion that such determination 
was incorrect, the Board will not make a determination that 
the examiner in service meant to state that the paresthesia 
was on the left side.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (Board must point to a medical basis other 
than its own unsubstantiated medical conclusions).

The Board notes that although it has considered the 
appellant's claim on a de novo basis, the appellant has not 
been prejudiced by such adjudication, as the Board would have 
reopened the claim, considering that the buddy statement and 
Dr. Fisher's statement presented new and material evidence 
under 38 C.F.R. § 3.156, and would have proceeded to the 
question of whether or not the claim was well grounded as it 
has done herein.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998) (en banc); Elkins v. West, 12 Vet. App. 209 (1999); see 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the veteran's arguments were not concerned with the 
submission of new and material evidence but rather with the 
merits of the claim and the implied underlying question of 
the well-groundedness of the claim.

II.  Cardiovascular disorder

The Board has carefully reviewed the evidence of record and 
finds that the appellant's claim for service connection for a 
cardiovascular disorder, to include hypertension and coronary 
artery disease, is not well grounded.  See Caluza, 7 Vet. 
App. 498.  

The appellant has not brought forth evidence of a diagnosis 
of hypertension in service or manifestations of such to a 
compensable degree within one year following service.  
Although one elevated blood pressure reading was recorded in 
service, this does not establish chronic hypertension, and 
there is no medical opinion suggesting that the veteran 
demonstrated hypertension in service.  Sick sinus syndrome, 
paroxysmal atrial fibrillation, hypertension or coronary 
artery disease was not shown during service and no medical 
professional has established that any inservice 
manifestations were indicative of sick sinus syndrome, 
paroxysmal atrial fibrillation, hypertension or coronary 
artery disease.  In addition, the inservice blood pressure 
readings do not comply with the recent regulatory definition 
of hypertension.  See 38 C.F.R. Part 4, Diagnostic Code 7101, 
Note (1) (1999).

The first postservice indication of elevated blood pressure 
was in the 1980's, and the first diagnosis of hypertension 
shown in the record was in 1994, which is approximately 40 
years following service.  No medical professional has stated 
that the appellant's current diagnoses of hypertension or 
coronary artery disease is related to service.  See Caluza, 
7 Vet. App. 498.  Similarly, sick sinus syndrome and 
paroxysmal atrial fibrillation were first shown in the 
1990's, and, again, no medical professional has stated that 
they are related to service.

The appellant has stated and testified that heart flutters he 
had following the accident in service are the same as those 
he experiences now.  Thus, he has concluded he developed a 
cardiac disorder in service.  Such statements and testimony 
are insufficient to establish a medical diagnosis in service 
or within one year following service or a medical nexus 
between hypertension, coronary artery disease, paroxysmal 
atrial fibrillation and/or sick sinus syndrome and service, 
as such determination requires a medical opinion.  Espiritu, 
2 Vet. App. at 495); see also Edenfield, 8 Vet. App. at 388.

III.  General duty

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in November 1997 and supplemental 
statements of the case in August 1998 and May 1999.

The Board notes that the appellant has alleged he had been 
seen by physicians in the 1960's through the 1980's; however, 
he noted he had tried to obtain such records, and he had been 
unsuccessful.

In this respect, the Board finds that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board additionally finds that VA has advised the 
appellant of the evidence necessary to establish well-
grounded claims for entitlement to service connection for 
residuals of dental trauma and a cardiovascular disorder.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

As the appellant's claims for entitlement to service 
connection for residuals of dental trauma and a 
cardiovascular disorder are not well grounded, the doctrine 
of reasonable doubt is not applicable to his case.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for residuals of dental trauma and for a 
cardiovascular disorder, to include hypertension and coronary 
artery disease, is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

